Title: From George Washington Adams to Louisa Catherine Johnson Adams, 9 August 1825
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					8.My dear Mother.
					Boston 9th. August 1825.
				
				This extraordinary season has prevented all ideas of regular correspondence for few employments are so irksome as writing when the thermometer stands at 100, but it is so agreeable to receive letters from home that one endeavours to seize every opportunity to obtain them. Grandfather has been favoured lately with a visit from his highness the Duke of Saxe Weimar, a gentleman who intends soon to look at Washington and will please by the manly and unaffected dignity of his deportment. The Mayor did me the honour to invite me to dine with him and after the visit to Grandfather was over I did so. Our Countrymen are over fond of foreigners but the gentlemen who came in this Dutch Corvette have behaved so well that the proverbial hospitality of this city has not in this instance been misplaced. Grandfather was delighted with the Duke and his two companions Captain Van Ryck and Mr Van Tromp. When the name of the latter was mentioned Grandfather cried out “Oh Van Tromp, God bless Van Tromp” which somewhat flattered the descendant of the great admiral. Thus passed the Duke away, but he only made room for a visit from one of the Boston companies which encamped  on Montezillo and occupied it one day and night. Grandfather would not undergo any military ceremonies though they paid him a respectful salute as they decamped. Beside all this we have got four new brides in the city here and they dash “comme il faut.” so that marrying, being given in marriage, being threatened with being given in marriage and discarded from beauty’s bower on suspicion of marriage is as usual the order for every day. Frederick the great when at Potsdam learnt perfectly how to construe the verb “S’ennuyer” as Je m’ennuie tu t’ennuies etct now I here am constantly driven to a a negative construction “car Je ne me marie pas.”But leaving “Bar le Duc” and my great countryman, other subjects remain to be spoken of. There is a Mr Hook collector of a port in Maine now in Washington as I suppose who is a friend of Mr Cook my late legal patron. Now Mr Cook called on me and asked me to recommend him to my Father which as he took a letter from General Dearborn I thought it useless to do but I will take the liberty to recommend him to my Mother although sensible that my recommendation will add nothing to the native politeness with which she would receive him did circumstances occasion an introduction. For myself I know not the man but am satisfied that Mr Cook would introduce no person whom it would be improper as a family to welcome. At his request I gave some months ago a letter to Chandler Robbins and do not know whether he ever delivered it to my Father or not but he has since been to Niagara and I believe to the Springs and come home to make a bride for our festal season. Unacquainted with Mrs Robbins I cannot speak of her but the other brides are “charmantes.” I must cut a pun so here goes. The French Dictionnaire de l’Académie says that “tenir quelq’un en bride c’est l’empecher de faire ce qu’il veut” and that “oison bridé c’est une personne niaise et sotte.” This unfortunately is the definition of many a bride of my acquaintance so that my desire for being “tenu en bride” is lessened through fear of les “Oisons bridés.” By the way the folks at Quincy are all delighted that John Marston jr is to go in the Brandywine. Grandfather is especially gratified as it conforms to his wishes. Thus with scraps of French and scraps of folly I have interlarded one or two things of a graver nature but my great hope is that in consideration of ancient merits on the score of sourness, stiffness, obstinacy and gravity, you will excuse the recent alarming silliness of your ever devoted son
				
					George Washington Adams.
				
				
					P.S. Good bye Charles till tomorrow.
				
			